Citation Nr: 0417095	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-03 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1971.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In an August 2000 decision, the 
Board denied entitlement to service connection for a 
bilateral foot disorder and tinnitus and remanded the issues 
of entitlement to service connection for bilateral hearing 
loss and entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  In a September 
2001 rating decision, the RO granted entitlement to service 
connection for bilateral hearing loss and tinnitus.  In July 
2002, the RO assigned a 50 percent rating for the veteran's 
service-connected PTSD.  In April 2003, the veteran continued 
to express disagreement with the assigned rating for his 
service-connected PTSD.  Thus, this matter has been returned 
to the Board for further appellate consideration.

The Board notes that in April 2003, the veteran raised the 
issue of entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities (TDIU).  This issue has 
not been addressed by the RO and is hereby referred to the RO 
for any appropriate action.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for a 100 percent rating for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of this legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, VA treatment records, VA examination reports, and 
testimony from the veteran.  Furthermore, in light of the 
favorable decision herein, the Board concludes that no 
further action is necessary to assist the veteran with his 
claim.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation of his PTSD.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, a RO letter dated in May 
2002 explained to the veteran VA's duty to assist him in 
obtaining evidence, what evidence had been received, what the 
veteran could do to help with his claim, and where to send 
any additional information or evidence.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran's claim for an increased rating 
of his service-connected PTSD was received in May 1997.  
Thereafter, in a rating decision dated in July 1998, the RO 
granted a 10 percent rating and the veteran filed a notice of 
disagreement in September 1998.  Only after that rating 
action was promulgated did the AOJ, in May 2002, provide 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to any final 
decision by the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a higher rating was assigned.  The 
appellant was subsequently provided with a Supplemental 
Statement of the Case.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The May 2002 RO letter 
informed the veteran that he was being given the opportunity 
to submit any additional evidence that he would like to have 
the RO consider.  The letter also asked the veteran to tell 
the RO about any additional information or evidence he wanted 
them to obtain on his behalf.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt should be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's PTSD is currently evaluated as 50 percent 
disabling under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the current rating 
criteria, a 50 percent evaluation is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence of record demonstrates that the veteran 
was treated for chronic depression in 1995 with Prozac.  A 
statement from a private psychologist dated in April 1998 
indicates that the veteran was in therapy from August 1994 to 
February 1996 and was taking Prozac for his depression during 
that time.  The psychologist described the veteran as 
socially isolated and easily distracted with difficulty 
concentrating and an inability to work full-time.  The 
veteran was awarded disability benefits from the Social 
Security Administration (SSA) beginning December 1996.  The 
SSA determined that the veteran became disabled under their 
rules on July 1, 1996.  

A private psychiatric examination report dated in September 
1997 reflects that the veteran reported being unable to 
sustain any regular employment throughout most of his life.  
The veteran reported experiencing anhedonia, paranoia, sleep 
disturbances, recurring nightmares, and mood swings.  The 
veteran reported having trouble with authority figures and 
difficulty getting along with co-workers.  The examiner noted 
the veteran's appearance was somewhat unkempt and he appeared 
to be unshaven.  Abstract abilities were noted as fair and 
delayed recall was impaired.  Remote memory was described as 
fairly well preserved.  The veteran's speech was rambling and 
nearly pressured.  Affect was full but slightly inappropriate 
due to some outbursts of laughter.  The veteran denied any 
auditory or visual hallucinations at that time.  Thought 
content was notable for some paranoia feeling and judgment 
was fair.  The veteran denied any suicidal ideations, but 
reported that he did sometimes engage in reckless and 
dangerous behavior because he just did not care anymore.  The 
psychiatrist noted a relevant impression of PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 45.  The 
examiner noted that the veteran had some deficits in 
attention and short-term memory.  She also noted that his 
thoughts were slightly disorganized due to some anxiety and 
perhaps some hypomanic process.  She stated that therefore, 
he would be impaired from following through with tasks for a 
full eight-hour workday to a moderate degree.  

Upon VA mental examination dated in April 1998, it was noted 
that the veteran was experiencing low self-esteem, survivor 
guilt, confusion, anger attacks, sleep disturbances, anxiety 
attacks, feelings of a shortened future, intrusive thoughts, 
startle reaction, and nightmares of traumatic events in 
Vietnam.  The examiner noted that the veteran appeared to 
have a significant degree of tension and anxiety.  An 
impression of PTSD with a GAF score of 45 was noted.  

In a September 1998 rating decision, the RO assigned a 30 
percent rating for the veteran's service-connected PTSD, 
effective from May 5, 1997.  

A February 2001 statement signed by a VA physician states 
that the veteran was undergoing psychiatric treatment and 
unable to maintain a full-time work schedule or to gain 
benefit from vocational rehabilitation due to the intractable 
nature of his psychiatric condition.  

In May 2001, the veteran underwent an examination by two 
psychiatrists for VA rating purposes.  The veteran reported 
feeling tense and having nightmares and sleep difficulties.  
The veteran also stated that he could not maintain 
relationships with others and he lost interest in things 
quickly.  He stated that he had no plans for the future.  The 
veteran denied experiencing delusions, hallucinations, or 
morbid preoccupation.  It was noted that the veteran was able 
to take care of his daily needs and he appeared to be neat 
and casually groomed.  His thoughts were coherent and 
organized.  Affect was appropriate and speech was normal.  
The examiners noted an impression of mild PTSD and assigned a 
GAF score of 70.  The examiners opined that the degree of 
social and occupational impairment imposed by the PTSD was 
mild at that time.  

Upon VA psychiatric examination dated in June 2002, the 
veteran reported experiencing difficulty sleeping due to 
recurrent nightmares about Vietnam.  He stated that he was 
unable to establish close relationships with others and that 
he wanted to participate in dangerous activities.  The 
examiner described the veteran as very anxious during the 
interview.  The veteran reported hating society and having a 
twisted outlook on everything.  The veteran reported being 
unable to go into a store and shop for more than one item at 
a time.  The examiner noted that the veteran became very 
emotional during the interview and avoided eye contact.  He 
described the veteran as very paranoid.  The veteran denied 
any delusions, hallucinations, or inappropriate behavior.  
When asked about suicidal ideation, the veteran stated that 
it depended on the time.  The veteran's ability to maintain 
personal hygiene was noted as fine, but he had lost some 
teeth due to poor care.  The examiner noted the veteran 
engaged in obsessive behavior and experienced frequent panic 
attacks.  The examiner also noted that the veteran was 
tearful.  The veteran reported sleeping no more than three 
hours at a time and waking up in a sweat.  The examiner noted 
that the veteran had dreams and nightmares about Vietnam all 
of the time as well as visions and flashbacks.  It was noted 
that the veteran avoided talking about Vietnam and all 
activities, places, or people that reminded him of Vietnam.  
It was also noted that the veteran had a lot of lapses in 
memory regarding his Vietnam experiences and he had no 
interest in participating in social activities.  The veteran 
reported feeling detached and estranged from others and his 
affect was restricted.  The veteran stated that he could not 
see any change in the future.  Outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response were also noted.  The examiner noted a relevant 
diagnosis of PTSD and assigned a GAF score of 50.  The 
examiner stated that he believed the veteran was quite sick 
from PTSD.  The examiner noted that the veteran was really 
paranoid and anxious.  He stated that the veteran still 
functioned as if he had come back from Vietnam a month ago.  
The examiner further opined that the veteran was incapable of 
functioning at any level, although he was oriented all of the 
time and no psychotic.  

At his August 2003 hearing before a Member of the Board, the 
veteran testified that he had a lot of anxiety and fear about 
his life.  He stated that he saw his life as hopeless.  He 
reported that all of his relationships had been short-lived 
and that he had been unable to retain any form of employment.  

Following a thorough review of the evidence of record, the 
Board concludes that a 100 percent rating is warranted for 
the veteran's service-connected PTSD.  The preponderance of 
the medical evidence demonstrates that the veteran's PTSD 
symptomatology results in total occupational and social 
impairment.  The private psychologist who treated the veteran 
from 1994 to 1996 noted the veteran's inability to work full-
time due to difficulty concentrating and being easily 
distracted.  A September 1997 private psychiatric examination 
also noted moderate occupational impairment due to 
disorganized thoughts and anxiety.  The April 1998 VA 
examiner noted a significant degree of tension and anxiety 
and a February 2001 statement from the veteran's treating 
physician reported the veteran was unable to maintain a full-
time work schedule due to the intractable nature of his 
psychiatric condition.  Furthermore, the most recent VA 
examination report, dated in June 2002, indicates that the 
veteran is incapable of functioning at any level.  The 
examiner noted social isolation, angry outbursts, difficulty 
concentrating, hypervigilance, memory lapses, obsessive 
behavior, panic attacks, sleep difficulties, nightmares, 
flashbacks, feelings of hopelessness, paranoia, and anxiety.  

With regard to the reported GAF scores, the Board notes that 
Global Assessment of Functioning is a scale from 0 to 100, 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) (Fourth 
Edition, 1994) (100 representing superior functioning in a 
wide range of activities and no psychiatric symptoms).  See 
also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing at school).  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM- IV) (Fourth Edition).  The 
September 1997 and April 1998 examination reports note GAF 
scores of 45 and the June 2002 VA examiner noted a GAF score 
of 50.  Thus, this evidence demonstrates serious 
symptomatology and impairment in social and occupational 
functioning.  

The Board recognizes that the May 2001 examination report by 
two psychiatrists reflects a finding of mild impairment and a 
GAF score of 70.  However, those findings are inconsistent 
with the other medical evidence of record, particularly the 
findings of the veteran's treating physician, who stated in 
February 2001 that the veteran was unable to maintain a full-
time work schedule or benefit from vocational rehabilitation 
due to the intractable nature of his psychiatric condition.  
Thus, with all reasonable doubt resolved in favor of the 
veteran, the Board concludes that the veteran's PTSD 
symptomatology more nearly approximates to a 100 percent 
rating in that it demonstrates total occupational and social 
impairment.  








(Continued on the Next Page)

ORDER

A 100 percent rating for service-connected PTSD is granted, 
subject to the controlling law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



